Citation Nr: 0824297	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran was a World War II era veteran who rendered 
honorable service with the Regular Philippine Army from June 
10, 1946, to June 17, 1946.  Additional service was listed as 
beleagured from December 17, 1941, to May 5, 1942, missing 
from May 6, 1942, to May 10, 1942, no casualty status from 
May 11, 1942, to August 15, 1945, absent without leave from 
August 16, 1945, to June 9, 1946, and status under MPA 
terminated on June 9, 1946.  He died on March [redacted], 1974.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in August 2005.  


FINDINGS OF FACT

1.  In June 1982, the RO denied entitlement to service 
connection for the cause of the veteran's death.  It was held 
that no disorder that caused death was related to service.  
The appellant was notified.  The appellant did not perfect an 
appeal of that decision.  

2.  In June 1982, August 1998, October 1999, and August 2002, 
the RO determined that sufficient new and material evidence 
had not been received with which to reopen the appellant's 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  She was notified.  The 
appellant did no perfect an appeal as to any of the 
decisions.  

3.  Evidence received since the August 2002 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death, and does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed August 2002 RO decision which continued 
the denial of service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).  

2.  Subsequent to the August 2002 RO decision that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim was not received; therefore, the claim 
remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In June 2005, prior to the initial adjudication of the 
appellant's claim, she was notified of the evidence not of 
record that was necessary to substantiate the claim.  She was 
told what information that she needed to provide, and was 
information and evidence that VA would attempt to obtain.  
She was informed that if the claim had been previously 
denied, new and material evidence was required to reopen this 
claim.  The letter provided the appellant with notice of what 
evidence and information was necessary to reopen her 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  See Kent 
v. Nicholson, 20 Vet. App 1 (2006).  She was also asked to 
submit evidence and/or information, which would include that 
in her possession, to the RO.  The RO provided her the 
opportunity to submit additional evidence or request 
assistance prior to making a decision.

Since the appellant's claim to reopen the previously denied 
claim of service connection for the cause of the veteran's 
death was denied by the RO and is being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See Dingess/Hartman, 19 Vet. App. at 473.  
Nevertheless, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date by a letter dated in December 2007.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
rating action dated in June 1982, finding that the cause of 
the veteran's death was recorded as myocardial infarction, 
anterior massive.  The RO determined that there was no 
evidence of record to show that the veteran's death was 
related to service.

Thereafter, the appellant requested that her claim of 
entitlement to service connection for the cause of the 
veteran's death be reopened on several occasions, but in June 
1982, August 1998, October 1999, and August 2002, the RO 
determined that sufficient new and material evidence had not 
been received with which to reopen her previously denied 
claim.  The appellant did not perfect an appeal as to any of 
the decisions.

The evidence of record at the time of the August 2002 
determination included the veteran's available service 
treatment records, which had not included enlistment and 
discharge physical examination reports.  However, he reported 
no wounds or illnesses incurred in service upon a processing 
affidavit dated in June 1946.  Also of record were numerous 
service personnel documents reflecting his military service 
with the Regular Philippine Army, but none of these records 
alluded to inservice treatment for any medical conditions.  
The record includes numerous statements as submitted by the 
appellant asserting that the veteran was a prisoner of war 
(POW) during service.  

The evidence at the time of the August 2002 RO denial also 
included numerous affidavits as submitted by various fellow 
servicemen or friends of the veteran.  These statements 
attested to numerous facts, to include that the veteran was 
shot during service and that he suffered from a splinter of 
the left foot while being held captive as POW.  Also of 
record was a statement signed and submitted in 1997 by two 
physicians attesting to the fact that the veteran was treated 
for a mild heart attack in 1948 and again in 1974.  One 
affiant stated she was employed at the facility where the 
veteran died in 1974 and that medical records from that 
terminal stay were unavailable.  

The record also included documents showing that the appellant 
was treated in 1996 and 1997 for bronchitis.  

A Certificate of Death dated in March 1974 showed that the 
immediate cause of the veteran's death was acute myocardial 
infarction, anterior, massive.  

Also of record at the time of the 2002 denial of the claim 
was a VA Administrative Decision which determined that the 
claim that the veteran was a POW was not supported by the 
evidence of record.  It was specifically noted that dates 
provided as to his capture (either by the appellant or by 
affiants of record) included dates that were actually within 
the period that he was serving the Bureau of Constabulary.  
This decision was also not appealed by the claimant.  

The RO denied reopening the appellant's claim for service 
connection for the cause of the veteran's death in the August 
2002 letter of correspondence.  The appellant was notified of 
this decision and of her appellate rights by letter dated on 
August 20, 2002.

The appellant did not submit a substantive appeal; therefore, 
the August 2002 decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2007).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence received subsequent to August 2002 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In May 2005, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, she provided additional copies of the 
documents as described above.  Records provided that were 
previously not considered included a certificate dated in 
November 1974 attesting to the fact that the veteran served 
as Chief of Police from January 1960 through March 1963 in 
Davao Del Sur, Philippines.  She also submitted a document 
reflecting that she was treated for a systemic viral 
infection in September 2005.  Also added to the record were 
numerous documents attesting to the veteran's Philippine 
nationality.  The appellant also submitted two photos, 
presumably of the veteran.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  The copies 
of the veteran's service treatment and personnel records, lay 
statements, and private treatment records are not new as they 
were already of record at the time of the August 2002 rating 
action.

The certificate showing that the veteran was the Chief of 
Police in a town in the Philippines from 1960 to 1963, the 
medical record reflecting that the claimant was treated for a 
condition in September 2005, the records reflecting the 
veteran's Philippine nationality, and the two photos added to 
the record, although not previously of record, are not 
material because they do not establish that the veteran's 
fatal myocardial infarction in 1974 was etiologically related 
to his period of active service.  As noted, it has been 
determined that the evidence shows he was not a POW for VA 
purposes.

The Board has also considered the continued assertions of the 
appellant, suggesting that the veteran developed his 
myocardial infarction as a result of service which ultimately 
contributed to or caused his death.  While certainly 
competent to describe the extent of symptomatology that was 
observed, there is no evidence that the appellant or the lay 
witnesses possess the requisite medical training or expertise 
necessary to give opinions regarding a medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, the statements cannot be considered new or material 
evidence to reopen the claim of service connection for the 
cause of the veteran's death. 

In light of the foregoing, the Board finds that the evidence 
received subsequent to August 2002 is not new and material 
and does not serve to reopen the claim for service connection 
for the cause of the veteran's death.  38 C.F.R. § 3.156(a) 
(2007).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for the cause of the veteran's death has 
not been received.  The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


